    Case: 1:20-cv-06233 Document #: 12 Filed: 02/12/21 Page 1 of 11 PageID #:484

29318-JGL


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

AS CORP INC., EMILIJAN ASENTIC                            )
on behalf of themselves and those                         )
similarly situated and derivatively on                    )
behalf of COMPASS SPECIALTY                               )
INSURANCE RISK RETENTION GROUP, INC.                      )
                                                          )
                         Plaintiffs,                      )
        v.                                                )       Case No. 1:20-cv-06233
                                                          )
MGR EXPRESS INC., COMPASS FUEL INC.                       )
COMPASS INSURANCE GROUP INC.; et al.,                     )
                                                          )
                         Defendants.                      )

                              MOTION TO DISMISS COMPLAINT

        NOW COME “Compass-related” Defendants 1, by and through their attorneys O’HAGAN

MEYER, LLC, and for their Motion to Dismiss Plaintiffs’ Complaint pursuant to F.R.C.P. Rule

12(b)(5) for Failure to Comply with F.R.C.P. Rule 4, state as follows:

                                           INTRODUCTION

        Plaintiffs filed the subject Complaint on October 20, 2020 but failed to diligently attempt

service of process upon any of the Defendants for over ninety (90) days. This is despite the fact

Plaintiffs are pursuing a nearly identical State Court Second Amended Complaint in a 2019 State

Court Action, in which action a large number of the Compass-related Defendants had originally



1
  “Compass-related” Defendants are: Compass Fuel Inc, Compass Insurance Group, Inc., Compass Lease LLC,
Compass Management, Inc., Compass Funding Solutions LLC, Compass Holding LLC, Compass Equipment
Finance LLC, Compass Auto Lease LLC, Compass Truck Sales LC, Compass Insurance Company, Compass Real
Estate Holding LLC, Willowbrook 2012, LLC, Compass Truck Rental and Leasing LLC, Compass Payment
Services LLC, Compass Specialty Insurance Risk Retention Group, Inc., Wolf Ventures, LLC, Compass Financial
Holding Group, LLC, Compass Capital Management Group LLC, St. Pete 2016, LLC, Compass Logistics Holding
LLC, Compass Logistics, LLC, Smartboard, LLC, Compass United Soccer Club, LLC, Compass Arena LLC,
International Trucking Association, LLC, Compass Management LLC, Radovan “Roy” Dobrasinovic, Ana
Aleksandrovska, Arnold Curtis, Angelia Demkovic, Daliborka Savovic, Arleesia McDonald, Vladimir Kostik,
Jelena Dobrasinovic, and Thomas Milowski.
    Case: 1:20-cv-06233 Document #: 12 Filed: 02/12/21 Page 2 of 11 PageID #:485

29318-JGL


appeared and continue to defend through State Court counsel. Presently all the Compass-related

Defendants in this action have also been named in the State Court Action. In fact, at least seven

(7) of the ten (10) Counts have already been dismissed by the State Court, with prejudice.

       This instant Complaint is a forum-shopped, 481-paragraph, 10-count diatribe pleading

containing unsupported non-party hearsay opinions and wholly irrelevant subjective conclusions

made about relationships Plaintiffs assert against in excess of 70 corporate and individual

defendants. The majority of Defendants named in this matter have had absolutely nothing to do

with Plaintiffs but have been included by Plaintiff merely because there may be some

business/family/employment relationship status between different Defendants.            The instant

Complaint is therefore an obvious harassment suit against these Defendants.

       Further, despite having had direct contact with many Compass-related Defendants through

State Court defense counsel during the entire year of 2020, Plaintiff did not diligently formally

attempt to obtain either service or waiver of service since last October. Nor did Plaintiffs’ counsel

even identify any evidence of such attempts in his presently outstanding combined Motion for

extension of time for service that is on this Court’s docket. Plaintiffs’ litigation tactics are

unscrupulous, intentionally misleading, dilatory, and an obvious pattern of intentional delays.

       Plaintiffs’ instant Complaint is in essence a fourth bite of the same apple regarding

underlying claims against many of the material Defendants. Despite having filed this monstrosity

of a pleading on October 20, 2020, Plaintiff’s attorney made no attempt of service of process until

after 90 days from the original filing, and only after he had waited over eighty (80) days before

filing a combined Motion for class certification (with ex-parte briefing order) and extension of

time to serve. Plaintiffs’ counsel has provided this Court absolutely no specifics regarding any

diligent attempts to previously serve the Complaint because it is clear he intentionally had not
    Case: 1:20-cv-06233 Document #: 12 Filed: 02/12/21 Page 3 of 11 PageID #:486

29318-JGL


sought to either serve or formally seek waiver prior to filing his class action motion. Plaintiffs’

counsel even waited an additional four days after receiving notice of a motion briefing schedule

(i.e. waited until the 91st day after filing the Complaint) before sending 34 consecutive emails to

the Compass-related Defendants. This delay is conspicuously intentional, just as it was intentional

Plaintiffs’ counsel had filed the 2019 State Court civil action with a concurrent motion for an ex

parte TRO while delaying notice to any Defendant, demonstrating Plaintiffs’ counsel’s propensity

to file pleadings without timely and diligently providing reasonable notice to opponents.

       Within the context of this F.R.C.P. Rule 12(b)(5) Motion, the Compass-related Defendants

do not reject proceeding with valid and proper Rule 4 notice, request and acceptance/waiver of

service of process. However, the Compass-related Defendants emphasize Plaintiffs’ Complaint

should be dismissed in accordance with the Rules and refiled with Plaintiffs’ counsel properly

seeking waiver of service of process to afford the valid timeframe afforded litigants under Rule 4.

       Plaintiffs’ actions in this instant Action do not establish diligence or pleadings that are

reasonable or advanced in good faith. Defendants therefore seek relief from this Court to dismiss

Plaintiff’s Complaint pursuant to Rule 12(b)(5) for Plaintiffs’ failure to timely serve the

summonses under Rule 4(m) by failing to properly either seek Rule 4(d) service waiver or proceed

with service of summonses. Alternatively, Defendants seek this Court to quash all of Plaintiff’s

summonses and compel new summonses be issued for the Defendants to reasonably respond to

valid formal requests for Rule 4(d) waivers. Defendants additionally seek this Court to strike

and/or stay any and all other pending proceedings, including Plaintiff’s attempt to seek a class

certification, until proper service of process and corresponding lawfully entitled periods for

responsive pleadings are ensured.
    Case: 1:20-cv-06233 Document #: 12 Filed: 02/12/21 Page 4 of 11 PageID #:487

29318-JGL


    PLAINTIFF LITIGATION HISTORY RELATING TO LACK OF GOOD CAUSE

State Court Litigation:

       On December 16, 2019, Plaintiff filed a 257 paragraph, 11-Count Cook County State Court

Action styled People of the State of Illinois, ex. rel., AS Corp, Inc., AS Corp, Inc., and Emilijan

Asentic versus Dobrasinovic, Compass, et als (9 total defendants inclusive of Defendants herein)

(See Ex. A). The Counts asserted were: I. Breach of Fiduciary Duty; II. Accounting (including

Injunctive Relief); III. Illinois Uniformed Deceptive Trade Practices Act (including Injunctive

Relief); IV. Illinois Consumer Fraud Act (“ICFA”) (including Injunctive Relief); V. Securities Act

of 1934; VI. Illinois Interest Act; VII. Appointment of Receiver; VIII. Illinois Collection Agency

Act (including Injunctive Relief); IX. RICO 1962(b) and 1964(c); X. RICO 1962(c) and 1964(c);

and XI. RICO 1962(d) and 1964(c). On December 17, 2019, upon Plaintiff seeking an ex parte

motion for TRO (the beginning of Plaintiff’s tactic of seeking court rulings without proper service

and notice to Defendants) Judge Demacopoulos denied Plaintiff’s ex parte motion for TRO. (See

Ex. B). Plaintiff filed a Notice of Appeal the same day, seeking an expedited briefing in Appellate

Court, which expedited appeal was denied by Illinois Appellate Court on December 31, 2019. (See

Ex. C). On January 6, 2020, only then did Plaintiff obtain summonses to serve his Complaint.

(See Ex. D). On January 23, 2020, Judge Demacopoulos denied Plaintiff’s Motion to Vacate her

December 17, 2019 Order and provided a briefing schedule for Defendants’ Motion to Dismiss,

with a Clerk’s Status date of March 18, 2020. (Ex. E). On February 14, 2020, Plaintiff served

Defendants a Motion to Reconsider Judge Demacopoulos’ denial of Motion to Vacate and on

February 18, 2020, Plaintiff filed a Motion for Preliminary Injunction Relief and Appointment of

Receiver. On July 28, 2020, after briefing and hearing on Defendants’ Motion to Dismiss,

Plaintiffs’ voluntarily dismissal of Count V was acknowledged, and Judge Demacopoulos
    Case: 1:20-cv-06233 Document #: 12 Filed: 02/12/21 Page 5 of 11 PageID #:488

29318-JGL


dismissed Counts I and II without prejudice with leave to replead, and dismissed Counts III, IV,

VI, VII, VIII, IX, X and XI with prejudice. (See Ex. F). Judge Demacopoulos additionally denied

Plaintiff’s Motion to Reconsider and denied Plaintiff’s request for Rule 304(a) final judgment

findings. (See Ex. G). Plaintiff was given to September 18, 2020 to replead and was later granted

an additional extension of time to September 25, 2020 to replead, at which time Plaintiff filed his

First Amended Complaint. (See Ex. H and Ex. I). Plaintiffs’ First Amended Complaint maintained

the same original Compass Defendants, and was a 2-Count, 198 paragraph Complaint asserting: I.

Breach of Fiduciary Duty and II. Accounting and Preliminary Injunctive Relief (repleading the

only two counts dismissed without prejudice). On November 5, 2020, a Briefing Order was

entered on Defendants Motion to Dismiss the First Amended Complaint, providing Plaintiff to

December 3, 2020 to respond. Instead, Plaintiff was granted leave on December 4, 2020, to file a

Second Amended Complaint on or before December 22, 2020. (See Ex J). There was no authority

sought nor mention of Plaintiff obtaining any leave to add new Defendants or assert any claims

other than repleading the two counts Judge Demacopoulos had previously dismissed without

prejudice. At no time prior to December 22, 2020, is there record Plaintiffs notified Defendants a

Federal Court Civil Action had been filed on October 20, 2020. On December 22, 2020, Plaintiff

filed his Second Amended Complaint (See Ex. K), which contains the same in excess of 70

defendants named in this instant action, 483 allegation paragraphs, and 10 Counts: I. RICO

1962(c); II. RICO 1962(b); III. RICO 1962(d); IV. Declaratory – Alter Ego / Pierce Corporate

Veils; V. Declaratory –Investment Advisors Act 1940, 215; VI. Fraudulent Concealment; VII.

Illinois Collection Agency Act; VIII. Illinois Consumer Fraud Act; IX. Accounting; and X. Breach

of Fiduciary Duty.     The Second Amended Complaint contained four (4) Counts Judge

Demacopoulos previously dismissed with prejudice. The Second Amended Complaint is nearly
    Case: 1:20-cv-06233 Document #: 12 Filed: 02/12/21 Page 6 of 11 PageID #:489

29318-JGL


identical (saving only Count VI.) to the instant Federal Court Complaint discussed below. There

was no notification of nor attempt to serve the Second Amended Complaint to any of the

substantially newly named defendants between December 22, 2020 and January 19, 2021.

Federal Court Litigation:

       On October 20, 2020, while in the midst of having had his original State Court Complaint

dismissed and under leave to replead the portions that were dismissed by Judge Demacopoulos

without prejudice, Plaintiff filed the instant Federal Civil Action Complaint. (See Ex. L). This

Complaint contains 481 allegation paragraphs and 10 Counts: I. RICO 1962(c); II. RICO 1962(b);

III. RICO 1962(d); IV. Declaratory – Alter Ego / Pierce Corporate Veils; V. Declaratory –

Investment Advisors Act 1940, 215; VI. 1934 Securities Exchange Act (10b-5 and 29(b)); VII.

Illinois Collection Agency Act; VIII. Illinois Consumer Fraud Act; IX. Accounting; and X. Breach

of Fiduciary Duty. A comparison establishes that the Federal Court Complaint filed by Plaintiffs

on October 20, 2020, is identical to the Second Amended Complaint filed in State Court two

months later (excepting only Count VI.). For the entire two-month period between October 20,

2020, and December 22, 2020, there is no record Plaintiffs’ attorney notified Defendants or their

counsel, nor any of the newly named Defendants of the existence of these identical complaints.

There is no record any inquiry was made regarding service of the Federal Court Complaint.

                                          STANDARD

       A Rule 12(b)(5) motion to dismiss is based on an insufficient service of process. FRCP

Rule 4(m) requires service of process within 90 after the complaint is filed. If service of process

is not made within the 90 days, Rule 4(m) requires the complaint either be dismissed without

prejudice or order a specific time within which service is to be made. Only if the plaintiff

establishes good cause for the untimely service must the court extend the time for service. FRCP
    Case: 1:20-cv-06233 Document #: 12 Filed: 02/12/21 Page 7 of 11 PageID #:490

29318-JGL


Rule 4(d) provides that service of process may be waived, provided the proper procedure for

request of waiver is followed. This would require reasonable attempts to obtain Rule 4(d) waivers

within the time required for service of process. Rule 4(d)(1) permits a plaintiff to notify a

defendant about the action and request waiver but the notice and request must:

       “(A) be in writing and be addressed: (i) to the individual defendant; or (ii) for a defendant
       subject to service under Rule 4(h), to an officer, a managing or general agent, or any other
       agent authorized by appointment or by law to receive service of process;
       (B) name the court where the complaint was filed;
       (C) be accompanied by a copy of the complaint, 2 copies of the waiver form appended to
       this Rule 4, and a prepaid means for returning the form;
       (D) inform the defendant, using the form appended to this Rule 4, of the consequences of
       waiving and not waiving service;
       (E) state the date when the request is sent;
       (F) give the defendant a reasonable time of at least 30 days after the request was sent--or
       at least 60 days if sent to the defendant outside any judicial district of the United States--
       to return the waiver; and
       (G) be sent by first-class mail or other reliable means.”

There is nothing in Rule 4 that permits these “must” conditions to be waived or overlooked, and

the Compass-related Defendants do not waive these conditions. If a plaintiff seeks such a waiver

for service of process instead of serving in the conventional manner, he must follow the Rules.

       When there is a Rule 12(b)(5) Motion to Dismiss sought, the Court has discretion to dismiss

or quash improper service and provide time to properly serve (see Koss Corp. v. Pilot Air Freight

Corp., 242 F.R.D. 514 (2007)). Good cause is reviewed in the Court’s decision. Compass-related

Defendants assert that, given Plaintiff is already involved in State Court litigation with many of

them, and in fact filed a State Court Second Amended Complaint that is identical to the complaint

in this instant action, there is no known good cause Plaintiff failed to timely serve or provide notice

and request to waive service in this matter.
    Case: 1:20-cv-06233 Document #: 12 Filed: 02/12/21 Page 8 of 11 PageID #:491

29318-JGL


                                          ARGUMENT

Plaintiffs’ Email of Purported Notice and Request for Waiver is Insufficient Timely Service

       The Compass-related Defendants attach hereto thirty-four (34) emails to the Compass-

related Defendants, all dated January 19, 2021, purporting to claim the email and attachments are

Rule 4 requests for waiver of service. (See Ex. M). The Compass-related Defendants received the

identical email within one hour of each other on January 19, 2021 and they make no reference to

any other form of service having been made or discussed prior to these emails. There is no

reference the attached Request for Waiver had been sent to the Defendants by first-class mail or

other reliable means as required by the Rule. There is no prepaid means provided by which they

could have returned the purported notice and request for waiver.

       Further, given Plaintiffs had not previously attempted service prior to proceeding with

filing motions, and given Plaintiffs knew they had filed a motion for class certification (see Ex. N)

with a briefing schedule and hearing noticed to occur prior to the time allotted to any defendant

willing to agree to a Rule 4 waiver, Plaintiffs’ email delivery five (5) days after filing the motion

(and four (4) days after receiving a minute order of briefing schedule and hearing dates) in no

manner afforded the Compass-related Defendants their Rule 4(d)(1)(F) thirty (30) day reasonable

time to consider waiving service and exercising their rights. There is nothing in Plaintiffs’ actions

that demonstrate diligence in seeking service of process.

Established Pattern of Litigation Conduct Does Not Establish Good Faith/Reasonable Efforts

       Additionally, the Compass-related Defendants assert Plaintiffs’ litigation record

establishes a lack of good faith in providing reasonable and timely notice of legitimate pleadings.

In the original 2019 State Court action, Plaintiff filed a complaint and immediately sought ex parte

TRO rulings against the Defendants prior to properly serving any of the original Defendants.
    Case: 1:20-cv-06233 Document #: 12 Filed: 02/12/21 Page 9 of 11 PageID #:492

29318-JGL


Following the State Court’s denial of the ex parte motion, and still prior to serving the State Court

Complaint, Plaintiff immediately filed a notice of appeal and sought an expedited appeal on the

ruling. Only after Plaintiff did not obtain his desired rulings (denial of a TRO and then an

Appellate Court denial of relief reversing the State Court ruling) did Plaintiffs then seek to obtain

summonses and formally serve the originally named Defendants.

       Plaintiffs’ delaying conduct in this present action is quite the same as in the past. Plaintiffs

filed the instant Complaint on October 20, 2020. Plaintiffs however failed to actively seek service

or waiver of service on this Complaint, while instead filing the nearly identical complaint two

months later as a Second Amended Complaint in the State Court on December 22, 2020. Plaintiffs

were clearly aware Defendants had State Court counsel, but did not inform such counsel of the

apparently concurrent identical Federal Complaint. Interestingly, Plaintiff did not file a motion

for certification of class in the State Court Action, but instead filed in this instant action which

Plaintiffs knew Defendants were not aware. Plaintiff waited nearly ninety (90) days without

attempting service to instead ultimately file a Motion for Class Certification, while at the same

time seeking an indefinite extension of time to serve Defendants.

       Plaintiffs slyly represent in the present outstanding combined Motion that “[o]n January 8,

2021, counsel for Plaintiff informed counsel for Defendants that Plaintiffs have filed a complaint

….” Intentionally omitting relevant details in this cryptic representation, Plaintiffs’ counsel fails

to state why he did not “inform” Defendants’ counsel about the filed Complaint at any time

between October 20, 2020 and January 8, 2021 (80 days after filing), fails to state how he

purportedly informed State Court counsel, fails to state whether he informed State Court counsel

that there were any other pleadings filed or contemplated (such as the combined Motion for class

certification or extension of time to serve), fails to state whether he had made direct inquiries
   Case: 1:20-cv-06233 Document #: 12 Filed: 02/12/21 Page 10 of 11 PageID #:493

29318-JGL


regarding service or waiver of service of process, and produces no evidence or correspondence of

the same to this Court in support of his outstanding combined Motion. Plaintiffs’ counsel’s

combined Motion essentially admits he had never actually approached State Court defense counsel

or the State Court action Defendants themselves at any time between October 20, 2020 and January

19, 2021 regarding service of process. The Motion only states “as of January 13, 2021 Plaintiffs

have attempted to make inquiries for waiver of service,” but fails to identify exactly what is meant

by “attempted to make inquiries.” No one “attempts to make inquiries” … they either do make

them or they do not. Plaintiffs’ history of litigation and disingenuous pleadings demonstrate a lack

of diligence and fundamental fairness to litigants.

                                         CONCLUSION

       Plaintiffs failed to timely provide service of process under Rule 4. Plaintiffs’ current

combined Motion pleading representing an attempt to make inquiries on waiver of service is

hollow, given Plaintiffs’ concurrent direct State Court Action contact with many of the Defendants.

Plaintiffs’ actions to date should be deemed disingenuous. Under these circumstances, Plaintiffs’

Complaint should be dismissed pursuant to F.R.C.P. Rule 12(b)(5). However, the Compass-

related Defendants do not reject considering a Rule 4 waiver of service of process, but merely

demand to be afforded the benefits Rule 4 bestows, permitting this Court to alternatively

reasonably extend the time for valid service of process, while staying any other actions.

                                                Respectfully submitted,
                                                O’HAGAN MEYER, LLC

 John G. Lamb, Esq.
 O’Hagan Meyer, LLC                             /s/ John G. Lamb
 One E. Wacker Dr., Ste. 3400                  One of the Attorneys for the Compass-Related
 Chicago, IL 60601                             Defendants
 (312) 422-6100
 (312) 422-6110 (fax)
 jlamb@ohaganmeyer.com
   Case: 1:20-cv-06233 Document #: 12 Filed: 02/12/21 Page 11 of 11 PageID #:494

29318-JGL


                                CERTIFICATE OF SERVICE

                This is to certify that on this 12th day of February, 2021, I electronically filed
MOTION TO DISMISS, with the Clerk of Court using the CM/ECF system which will send
notification of such filing to the following:



                                             /s/ John G. Lamb

                                        SERVICE LIST


       Ankur Shah
       Shah Legal Representation
       333 South Wabash Ave., Suite 2700
       Chicago, IL 60604
       ashah@shahlegalgroup.com
       Counsel for Plaintiff
